04/03/2018


                                           DA 17-0534
                                                                                             Case Number: DA 17-0534

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2018 MT 80N



GOULD RANCH CATTLE COMPANY,
a Colorado corporation,

              Plaintiff and Appellee,

         v.

IRISH BLACK CATTLE ASSOCIATION,
a Montana non-profit corporation,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DV-17-684
                        Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Richard A. Reep, F. Peter Landsiedel, Reep, Bell, Laird & Jasper, P.C.,
                        Missoula, Montana

                For Appellee:

                        Jeffrey M. Roth, Jeffrey R. Kuchel, Crowley Fleck PLLP, Missoula,
                        Montana



                                                     Submitted on Briefs: February 28, 2018

                                                                 Decided: April 3, 2018


Filed:

                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Irish Black Cattle Association (Association) appeals from an order of the Fourth

Judicial District Court, Missoula County, granting Gould Ranch Cattle Company (Gould

Ranch) a permanent injunction. We reverse and remand.

¶3    Gould Ranch is a Colorado corporation that began breeding Irish Black and Irish

Red cattle in 1986. Guy and Sherry Gould own Gould Ranch and worked in conjunction

with the founder of the breeds, Maurice Boney, to establish a breeding program that

protects the purity of the Irish Black and Irish Red breeds. The breeds are highly valued

and the terms “Irish Black” and “Irish Red” are registered trademarks with the United

States Patent and Trademark Office.

¶4    Following the incapacitation and death of Maurice Boney, a dispute concerning the

ownership of the trademarks and licensing rights arose and resulted in commencement of

a lawsuit in Colorado. In 2015, pursuant to a settlement reached prior to trial in the

Colorado litigation, an entity owned by Guy and Lisa Hendrickson became the owner of

the trademark; this entity, in turn, licenses use of the trademark to the Association.

Although Gould Ranch was not a party to the Colorado litigation, the Association owed it

certain performance obligations related to its rights within the Association. The current


                                            2
litigation has its genesis in each party’s respective interpretation of the performance

obligation arising from the settlement of the Colorado litigation.

¶5     Gould Ranch must sell its bulls when they are two years old in order to maximize

its profit on livestock. At the 2016 spring sale, Gould Ranch was unable to provide its

buyers with the necessary documentation certifying its bulls were “Irish Black” or “Irish

Red” because the Association had not issued Gould Ranch the necessary documentation.

As a result, Gould Ranch provided its customers with forms from the defunct American

Celtic Cattle Association (ACCA) as a means to reassure its buyers of the bulls’ breeding

and ancestry. Gould Ranch informed the buyers that the ACCA no longer existed, but that

the information in the certificates was accurate regarding the bulls’ pedigree.       The

Association learned that Gould Ranch used ACCA certificates and determined that Gould

Ranch had committed continuous and incurable violations of the Association’s rules.

¶6     As a result of the Association’s failure to issue appropriate and timely pedigree

documentation, Gould Ranch believed it would lose both the ability to sell purebred cattle

and its nationwide reputation as a breeder of Irish Blacks and Irish Reds. Gould Ranch

sought to prevent the Association from adversely affecting its membership in the

organization. Accordingly, Gould Ranch filed suit and asserted claims under the Montana

Uniform Declaratory Judgments Act, §§ 27-8-101 to -313, MCA; a request for preliminary

and permanent injunctive relief; and a violation of § 35-2-520, MCA, on the basis that the

Association’s decisions were allegedly contrary to its bylaws. Gould Ranch filed an

amended application for a preliminary injunction on August 14, 2017, and the District

Court conducted a hearing on August 22, 2017. The District Court issued its decision from


                                             3
the bench granting a “permanent” injunction enjoining the Association from taking any

action that adversely affected Gould Ranch’s membership and advised the parties to “work

on a briefing schedule.” The Association appealed issuance of the permanent injunction

pursuant to M. R. App. P. 6(3)(e).

¶7     Both parties agree that the District Court erred in issuing a permanent injunction

prior to considering the case on its merits. The parties also agree that the District Court

should have issued written findings and conclusions setting forth its reasons for granting

injunctive relief. The parties dispute, however, whether the matter should be remanded for

consideration of whether a preliminary injunction should be issued. The Association

maintains that this Court should conclude even preliminary injunctive relief is not

appropriate because the Association has not terminated Gould Ranch from its membership

and, therefore, Gould Ranch’s request for injunctive relief is not ripe. Gould Ranch

maintains that this Court should not, in the first instance, determine the merits of the

preliminary injunction; rather the issue should be remanded for the District Court to make

a sufficient record of its findings and conclusions.

¶8     This Court reviews a District Court’s issuance of an injunction to determine whether

there has been a manifest abuse of discretion. Sandrock v. DeTienne, 2010 MT 237, ¶ 13,

358 Mont. 175, 243 P.3d 1123. “A ‘manifest’ abuse of discretion is one that is obvious,

evident or unmistakable.” Shammel v. Canyon Res. Corp., 2003 MT 372, ¶ 12, 319 Mont.

132, 82 P.3d 912 (citation omitted). A district court’s conclusions of law are reviewed to

determine whether they are correct. Sandrock, ¶ 13. We agree with the parties that the

District Court abused its discretion when it issued a permanent injunction enjoining the


                                              4
Association from taking action adverse to Gould Ranch’s membership interests. “The

limited function of a preliminary injunction is to preserve the status quo and to minimize

the harm to all parties pending full trial.” Yockey v. Kearns Props., LLC, 2005 MT 27,

¶ 18, 326 Mont. 28, 106 P.3d 1185. A permanent injunction is not a limited remedy or a

remedy intended to maintain the status quo. A permanent injunction “issues as a judgment

which finally settles the rights of the parties after final determination of all the issues

raised.” State ex rel. Thompson v. Dist. Court, Fourth Judicial Dist., 132 Mont. 53, 60,

313 P.2d 1034, 1038 (1957). Accordingly, the District Court’s issuance of a permanent

injunction before trial on the merits was a manifest abuse of discretion.

¶9     We conclude that this matter should be remanded for the District Court to make

findings of fact and conclusions of law in accordance with M. R. Civ. P. 52(a) regarding

issuance of a preliminary injunction. Absent sufficient findings of fact and conclusions of

law that address Gould Ranch’s application for a preliminary injunction, this Court is

unable to conduct adequate appellate review. See Snavely v. St. John ex rel. Snavely, 2006

MT 175, ¶ 19, 333 Mont. 16, 140 P.3d 492. Furthermore, absent findings of fact and

conclusions of law on the issue of ripeness and the Association’s claim that injunctive relief

is inappropriate, we are likewise unable to conduct appellate review. Accordingly, we

reverse and remand these proceedings to the District Court for consideration of Gould

Ranch’s request for a preliminary injunction and the appropriateness of injunctive relief,

and for the District Court to make sufficient findings of fact and conclusions of law.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents


                                              5
no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.

¶11    Reversed and remanded.



                                                  /S/ LAURIE McKINNON


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                             6